            Case 2:20-cv-02005-JCM-NJK Document 12
                                                11 Filed 12/28/20 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Robert A. Riether, Esq.
 3   Nevada Bar No. 12076
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   rriether@wrightlegal.net
 7   Attorneys for Defendant, Navient Solutions, LLC (erroneously named Navient Corporation)

 8                                     UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10
     KATHERINE DIAZ,                                        Case No.: 2:20-cv-02005-JCM-NJK
11
                       Plaintiff,
12                                                         ORDER GRANTING
                                                           STIPULATION AND STIPULATION
                                                                           ORDER TO    TO
             vs.                                           EXTEND TIME
                                                           EXTEND TIME TO
                                                                       TO RESPOND
                                                                          RESPOND TO
                                                                                  TO
13
     EQUIFAX INFORMATION SOLUTIONS,                        COMPLAINT
                                                           COMPLAINT
14   LLC, a foreign limited liability company;
     NAVIENT CORPORATION, a foreign
15   corporation,
16                     Defendants.
17
             Plaintiff, Katherine Diaz (“Plaintiff”), and Defendant, Navient Solutions, LLC (erroneously
18
     named Navient Corporation) (“NSL”), by and through their respective attorneys of records, and hereby
19
20   agree and stipulate as follows.

21           1. On November 3, 2019, NSL filed a Waiver of the Service of Summons [ECF No. 5];
22           2. NSL’s response to the Complaint is due January 4, 2021;
23
             3. NSL’s counsel is requesting an additional thirty (30) days to file its response to Plaintiff’s
24
                   Complaint, and thus requests up to February 3, 2021, to file a response;
25
26           4. This extension is requested to allow the parties additional time to continue ongoing settlement

27                 discussions, and also due to vacation schedules during the holidays for various counsel and
28
                   parties;


                                                             1
     ________________________________________________________________________________________________________________
            Case 2:20-cv-02005-JCM-NJK Document 12
                                                11 Filed 12/28/20 Page 2 of 2




             5. Counsel for Plaintiff does not oppose this extension;
 1
 2           6. This Stipulation is made in good faith and not for purposes of delay.

 3           IT IS SO STIPULATED.
 4
      DATED this 28th day of December, 2020.                   DATED this 28th day of December, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP
 6
 7    /s/ Robert A. Riether                                   /s/ Kristie L. Fischer
      Christina V. Miller                                     Kristie L. Fischer
 8    Nevada Bar No. 12448                                    Nevada Bar No.
      Robert A. Riether, Esq.                                 2565 Coral Sky Court,
 9    Nevada Bar No. 12076                                    Las Vegas, Nevada 89142
10    7785 W. Sahara Avenue, Suite 200                        Attorneys for Plaintiff, Katherine Diaz
      Las Vegas, Nevada 89117
11    Attorneys for Defendant, Navient Solutions, LLC
      (erroneously named Navient Corporation)
12
13
14
15
16                                                      ORDER
17           IT IS SO ORDERED.
18          Dated this
            Dated:     _____ day
                   December      of _____________, 20__.
                             28, 2020
19
20                                                   ________________________________________
                                                     UNITED
                                                     UNITED STATES
                                                             STATES DISTRICT  COURT
                                                                     MAGISTRATE       JUDGE
                                                                                  JUDGE
21
22
23
24
25
26
27
28


                                                             2
     ________________________________________________________________________________________________________________
